..

‘,


             OFFICE OF THE ATTORNEY GENERAL         OF TEXAS
                              AUSTIN




 xionorable Jantee E. lulday;    Direator   -
 Motor Treutsportation   Division
 Railroad CoamcLasion of Pezaa
 Austin,   Texaa.

 Daar Sirr




                                                                    .
              Sp&lalieed     motors aarrler   aikifiaate PO. jj533’iauthor-
 itel   the iolloulng    service   by Rederal TranapoFtat2on   Company:~
                                          , -
torableJames IL lQ.lday,page 2


       “IT IS RsPmxAIJz UEDRRSTOODAED AaiRED TEAT
  THISCONSIHATIOB QRDBRANDCERTIFICAT~AUTHORIZES
  TEETRANSPORTATIOH OFTEEFOLLOUIEO COMMODITIES
  OELY:
       "FOUR TRUCKSAUTEORIZBDTOTRAHSPORT:
       8HousxomQoo~,     UBRB OFFIcEFuExxT~AriD
  BQUIP~,~ToQL,~ToCKpEEDs1IoFpS,P~
  YdcFIIwRY AXD QRAIE from Boueton to all pointa in
  Texas and from all potits in Texas tb Eouston.
       "OIIZIEU EQUIPMEET to and tram all points
  In Texas.
       'TXMADDITIOHALTR~CKSAUTEORIZEDTOTRAES-
  PORTt.
       ~EouSmoLDG0on5,uSl3DOFFIcBFuR~1IlD
  lWJU%mTrromIiou8tontoallpolnts     lniexas and
  from all points In Wxan to Eonattm.~~
       "RESTRICTIOESiS TO AI& !fFiUCKS:
       *The tranrportatloio~ HOUSkXD GOOD& USED-'
  OFFICEFmwITuRxAmlzQuIPlumT,zilmST~~             ~'
  STUFFS AIfDFARN IfAGEIB'ERY
                            ia~prohibltedf'romone
  dealer to another dealer.
       'The transportationof OIXZIISID BQMPMEHT irr
  restricted to that transportedto or from actual
  ollflelda, and the carrier 1s problblted Srom
  tranaportlng sane from one dealer or refinery
  to another dealer or rerlnery or from a dealer
  to a refinery, or fYom a refinery to.a dealer.
       *ALL EQUIPK6BT to be operated under author-
  ity of this aombfnatlon order and certiilaate
  ahall not exceed POURTREETRUCKS.~
       'THIS CERTIFICATE Issued in prlvlty ulth Spe-
  aLa1 Commodity Permit PO. l2775 ac arid permit wan
  ln fores and effect on January 1, 1941, under the         :
  ~Qrandfather~alawe OS Eowe Bill Ho. 351."




                                                       .,   ”
Honorable James E..Xilday, page 3


          Federal TranaportatlonCompany haa petitioned the Rall-
road Commission to divide thie certificateas follova:
         .One part authorizing the transportationof houae-
    hold goods, wed office furniture and equipment from
    Houston to all pointa in Texas, and from all points In ~~
    Texas to Bowton, to uhlch operation there ahnll be "
    alloaated ten trucka. The rentadnbg authority and
    rights to be retained in the other part of the dlvl-
    sion of said certificate.*
          Federal Trawportatlon Compauy alao aeeka +proval by                ?
the Commlaalonof a sale to the Wald Tranater eud Storage,Com-
pany, Iuo., of that part of the certlf'lcatedescribedaa 'ten
additionaltrucka authorize&to tranaportthousehold goods, used
ofrice f'urnltureand eqtipment from EWaton to all point8 ,in        ~~_      .;
Texua, and from all polnta in Texus to 'Houatoa8
                                                                             i
          It la lmaedlately~aeen-that32'the dl&alon'and &&i
of auclipurt18 approved, the orlghtul ovner, and 8eLler;~ar~~uell
aa the purahaaer,till poaaeaa the right and authorlty~totrana-
port household goods, oaed offloe fumlture and equipment f'rom
Houaton to all pointa ln Texas andfiom all polnta In Tezm,.to               ,:
Houston. The result vi11 be~that two aurrlera vill be Suthor-.            Iw
lzed to transport these aonmdltiea by virtue of one aertif%oate             ',C
orlglnallygranted to oue aarrler. Thla urlaea, of aowae;be-                if
cause of the dupllaate~grantSn the orlglnal certificateapper-
talnlng to howehold gooda, wed oifloe furniture and equipment.
          Under Eouae Bill 351. Bats of &e Forty-seventhIsgfa-
lature, apeclalizedmotor carrier certiiloateamay not be lsaued
by the Comiaalon except upon a dhowlug by aubatantlalevldenoe
that there exlrtia publlo neaeaaity for such aervloe and th8t
the public oonrenlencevlll~ba promoted thereby. The certiil-
aate laaued authorize8 the holder to engage ln the bwlneaa of
a llmlted oonunonourrler. ~ln1os.x#IO:O-3700 by thla departnent.
                                                                            ;T
         Section Sk(a) of House Bill.351; mzpra, aontalna.Jhe               '-
follovlnggrunt of authority to the Commlaalonr
         'Any certlfioste,held, ovned, or obtained by                       L
    any motor aarrl4r operating aa a ~apealallcedmotor
    c&rlerl under the provialona of thla act may be sold.
    aaaigued, leased, transferredor lnheritedlprovided,
    houever, that any proposed sale . . . ahall be first
    RonorableJ&es $. aEild8y,psge 4
c

        presented in~wrltingto the Coaaaiaslon for Its sp-
        proval or dla8pproveland the Coamlssionmamy~approve
        or disapprove such proposed sale. . . .
             The subject application does not.propose the sale of
    8 certificatebut only a 8818 of 8 part thereof.
              Ottopinion Eo. O-1096 this dep8rtmentupheld the au-
    thorityof the R8Ilro8d Coamlaslon to approve, uudur certain con-
    ditlona the sale of 8 portion of 8 caaaaoncarrier motor certifl-
    cate of aonvenlence 8nd nticessltyuuder Section 5, Article glib,
    Vernon'sAnnotsted Civil Statut.est.  The question decided in this
    opinionv8s Involved In the case of Houston.end Horth Texas Wotor
    Freight Lines, Ina., et 8l vs. Y. A. Jobnsaat, et 81, decided by
    the Gslveaton Court of Civil Appeals on the 11th dsy of Deaember,
    1941. The court upheld the action of the CcmmIssIon in approving
    the sale of a portion of such certlflcateunder the conditions
    and facts presented. Three things p8rtIcularlywere enrphasized   by
    the court. First, certlflaatearapresent property rights and as
    such ordlnatiy carrythe right to sell and convey a portion there-
    of as veILas the vholet second, the fact that for many years the
    RailroadCoPrmission  has approved the sale of portions of aerttil-
    cates vhere the certiiIc8tes~veresevered l  horizontally'8nd not
    %mgthvise' and such departrnentsl   constructionla entitled to
    great velght; and third, the fact that a neu service uas not created
    by the sale of a part.
             Upon    applying the nasoidpg of the Court to the subject
    proposal we an    met vith difficulties.                               i'j
             -Under the aertificateheld by Federal TransportationCoar-
    psny, ve vi11 say it h8s a.property right In the rigat to transport    -"5
    household goods, wed offlce~furulture8nd equipment;8s veil as In
    other comamdIt.Iesnot Involved. True, this property ‘rightIs divided   .:y
    into tvo paragrgphs in the aertIficste'8ndllmlt8tionsplaaed there-
    upon by restrictionsupon the number of truoks that may be used.
    Federal TransportationComp8ny does not, hovever, propose to sell
    its property rlghta in the right to trsnsparthousehold goods, used
    office fumIture 8nd equipment; It retains p8rt of such property
    rights, Both lt,.8nd the purchaser under the~sale,vi11 h8ve the
    authority to transport these commodities.
              In the second place, the Railrosd Ccmanissfon
                                                          h8sanever
    approved sales of portions of specializedmotor carrier certificates.
    Hence the veight of depsrtmentcrlconstructionIs absent.
Honorable James E. lKl&ey, p8ge 5


          And, finally, it38 apparent that a nev service vi11
be created under the propaaal. Two cart%era all1 be authorZced
to tmmaport household gooda, used office furniture and equlp-
ment from Houston to ti points ln Teurs and from al1 points  in
Texas to Houston. The enterprise of eaoh vlll seek the bual-
neaa. The limitation upon the number'of&ruckr doea not vouch-
safe the                        aervlce or destroy the faat that
tva carriers vould               authorized to trsnaportthe
a8me aoamodltles                     issued to only one.
          Routes traversed 8nd the:hlghwaya used are not &de
aigulfieantunder.the lau ereatlng apealallcedaiatorcarriers,
in contrast to that provldlng for aammon Oarrlera. The comodl-
ties transported8re the essential ooualderatlnna. Conaequent-
ly, the apllttlng of a~apeol8llzedmotor aarrler Certlflaate
upon the baa18 of the ~8me eommo~tlea to be tr8naported,and,
a scr2ewhlchYouldretainlqthe aellerand&tthe aametlme
transfer to the purch8aer the autharlty to trqpoet the same~'
commodltiea,rould m8nlfeat;l+be opposed to thehnderlying   pur-
poses add reanQp(Imotivating the legislatureti its MthOriZ8-
tlon or apeclallsedmotor carrier iqeratlaua.
            It Ia'our opinion, thiweik, th8t eaoh of your que8-
tions   should be anauered ln the negative.
                                       Tours very truly